DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 02-25-21.
Claims 1, 8, and 13 are amended.
Claims 4-5, 11-12 and 16-17 are canceled.
Claims 1-3, 6-10 and 13-15 are pending.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to correct clear typographic errors in this amendment (since claim 5 is canceled, claims 6 -7 should change to depend on claim 1).
For Claims 6 and 7:
6. (Currently Amended 1 [[5]], wherein the third substrate further includes a fourth metal layer over a third surface facing the second substrate, the fourth metal layer closing the third through hole and 

7. (Currently Amended 1 [[5]], wherein the third conductive composite resin is coupled to the second conductive composite resin.

Allowable Subject Matter	
Claims 1-3, 6-10 and 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3 and 6-7 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
wherein a diameter of the inner side of the first metal layer formed on an inner side of the first through hole has a greater value than a diameter of a first open end-side end of the second conductive composite resin, [[and]] the first open end-side end of the second conductive composite resin is not directly connected to the first metal layer but is directly connected to only the first conductive composite resin provided on the inner side of the first metal layer, wherein the second through hole has a second open end on the opposite side from the first open end, and the second open end has a greater inner diameter than the first open end, and further comprising a third substrate that is stacked over the second substrate on the opposite side from the first substrate, and includes a third through hole that faces the second through hole, a third metal layer provided over an inner wall of the third through hole, and a third conductive composite resin provided on an inner side of the third metal layer of the third through hole, wherein an outer edge of the second conductive composite resin is located outside an inner edge of the third metal layer.
Claims 8-10 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 8 in combination as claimed, including:
wherein a diameter of the inner side of the first metal layer formed on an inner side of the first through hole has a greater value than a diameter of a first open end-side end of the second conductive composite resin, [[and]] the first open end-side end of the second conductive composite resin is not directly connected to the first metal layer but is directly connected to only the first conductive composite resin provided on the inner side of the first metal layer, wherein the second through hole has a second open end on the opposite side from the first open end, and the second open end has a greater inner diameter than the first open end, further comprising: stacking, over the second substrate on the opposite side from the first substrate, a third substrate including a third through hole that faces the second through hole, a third metal layer provided over an inner wall of the third through hole, and a third conductive composite resin provided on an inner side of the third metal layer of the third through hole, wherein an outer edge of the second conductive composite resin is located outside an inner edge of the third metal layer.
Claims 13-15 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
wherein a diameter of the inner side of the first metal layer formed on an inner side of the first through hole has a greater value than a diameter of a first open end-side end of the second conductive composite resin, the first open end-side end of the second conductive composite resin is not directly connected to the first metal layer but is directly connected to only the first conductive composite resin provided on the inner side of the first metal layer, wherein the second through hole has a second open end on the opposite side from the first open end, and the second open end has a greater inner diameter than the first open end, wherein the circuit board includes: a third substrate that is stacked over the second substrate on the opposite side from the first substrate, and includes a third through hole that faces the second through hole, a third metal layer provided over an inner wall of the third through hole, and a third conductive composite resin provided on an inner side of the third metal layer of the third through hole, wherein an outer edge of the second conductive composite resin is located outside an inner edge of the third metal layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848